ARMED SERVICES BOARD OF CONTRACT APPEALS

 Appeal of -                                  )
                                              )
 Al Shajara Al Muthmerah Company              )    ASBCA No. 63002
                                              )
 Under Contract No. W56KGZ-21-P- 6019         )

 APPEARANCE FOR THE APPELLANT:                     Mr. Rami Hussein
                                                    Manager

 APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Joseph D. Levin, JA
                                                   Dana J. Chase, Esq.
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       Appellant filed its notice of appeal via email dated August 11, 2021. The notice of
appeal identified Mr. Rami Hussein as appellant’s manager. The Board docketed the
appeal on August 17, 2021. When the Board did not receive a complaint pursuant to
Board Rule 6(a), it issued Orders dated September 20, 2021, and October 18, 2021,
directing appellant to file its complaint. The Board received no response to either Order.

       By Order dated November 29, 2021, the Board directed appellant to show that it
was represented by a person meeting the requirements of Board Rule 15(a). Appellant
did not respond to that Order. On December 28, 2021, the Board again directed appellant
to show that it is represented by a person meeting the criteria of Board Rule 15(a), and
informed appellant that if it did not comply with the Board’s Order, the Board may
dismiss the appeal without further notice to the parties. Appellant did not respond to the
Board’s December 28, 2021 Order.

      A representative meeting the requirements of Rule 15(a) did not enter a notice of
appearance. Without a representative meeting the requirement of Board Rule 15(a), the
Board is unable to proceed. Accordingly, the appeal is dismissed.

      Dated: January 27, 2022



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
(Signatures continued)                            of Contract Appeals
 I concur                                           I concur



 J. REID PROUTY                                     OWEN C. WILSON
 Administrative Judge                               Administrative Judge
 Vice Chairman                                      Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63002, Appeal of Al Shajara Al
Muthmerah Company, rendered in conformance with the Board’s Charter.

       Dated: January 27, 2022



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2